Name: Commission Regulation (EEC) No 3567/82 of 30 December 1982 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 373/38 Official Journal of the European Communities 31 . 12. 82 COMMISSION REGULATION (EEC) No 3567/82 of 30 December 1982 fixing the rate of the additional aid for dried fodder the information at present available to the Commis ­ sion that the amount of the additional aid at present in force should be altered as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1433/82 (2), and in particular Article 5 (3) thereof, Whereas the amount of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 was fixed by Regulation (EEC) No 2384/82 (3), as last amended by Regulation (EEC) No 3212/82 (4) ; Whereas, in the absence of the guide price for the 1983/84 marketing year for dried fodder for April and in the case of advance fixing for April 1983 , the amount of subsidy on these products has been obtain ­ able only on the basis of the guide price for April 1982 ; whereas, therefore, this amount may be applied on a temporary basis and should be confirmed or replaced when the guide price for the 1983/84 mar ­ keting year is known ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2384/82 and Article 104 of the Act of Accession of Greece to 1 . The rate of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . 2 . The amount of the subsidy and in the case of advance fixing for April 1983 , will, however, as for dried fodder, be confirmed or replaced as from 1 January 1983 to take into account the guide price which is fixed for these products for the 1983/84 marketing year. Article 2 This Regulation shall enter into force on 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 December 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 142, 30 . 5 . 1978 , p . 1 . (2) OJ No L 162, 12 . 6 . 1982, p . 32 . (3) OJ No L 255, 1 . 9 . 1982, p . 38 . (4) OJ No L 339, 1 . 12 . 1982, p . 36 . 31 . 12. 82 No L 373/39Official Journal of the European Communities ANNEX to the Commission Regulation of 30 December 1982 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 January 1983 to dried fodder (ECU/ tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Community of Nine Greece Community of Nine Greece Additional aid 21-322 15-212 10-661 7-606 Additional aid in case of advance fixing for the month of : (ECU/ tonne) February 1983 March 1983 April 1983 (') May 1983 June 1983 July 1983 August 1983 September 1983 October 1983 21-474 21-474 21-474 0 0 0 0 0 0 15-364 15-364 15-364 0 0 0 0 0 0 10-737 10-737 10-737 0 0 0 0 0 0 7-682 7-682 7-682 0 0 0 0 0 0 (') Subject to confirmation .